Shulman, Judge.
This appeal follows appellant’s conviction for burglary.
1. A witness, a friend of appellant, was permitted to testify over appellant’s hearsay objection that he told a state agent the location of property allegedly stolen in the burglary. Appellant asserts that the admission of this testimony constituted reversible error.
The agent testified that he found the stolen property where the friend said it would be. This hearsay was admissible to explain the officer’s conduct. Burrell v. State, 140 Ga. App. 900 (3) (232 SE2d 112); Hibbs v. State, 133 Ga. App. 407 (1) (211 SE2d 24). As the officer’s testimony was admissible, the admission of the witness’ testimony to the same effect could not have been harmful error. Williams v. State, 144 Ga. App. 130 (2) (240 SE2d 890).
2. An accomplice was permitted to testify, over objection, but with limiting instructions, that he and the defendant had broken into another store on another occasion and had stolen guns. The circumstances surrounding the other break-in were substantially similar to the break-in in the instant case. Appellant’s contention that the court erred in admitting this testimony must fail. Banks v. State, 113 Ga. App. 661 (2a) (149 SE2d 415); Honea v. State, 181 Ga. 40 (1) (181 SE 416).
3. State’s Exhibit 1 was a shotgun allegedly stolen in the burglary for which the defendant was on trial. Appellant asserts that the shotgun was not properly identified and should not have been admitted into evidence over his objection.
"Even if the identification of the [shotgun was] not *291proven beyond a reasonable doubt [cits.], [the defendant] could not have been harmed thereby because there was sufficient evidence to otherwise establish appellant’s complicity in the offense [charged].” Ingram v. State, 134 Ga. App. 935 (5) (216 SE2d 608).
Submitted February 28, 1978
Decided June 19, 1978.
Dwight H. May, for appellant.
Coy Lee Palmer, pro se.
Lamar Cole, District Attorney, Richard W. Shelton, Assistant District Attorney, for appellee.

Judgment affirmed.


Bell, C. J., and Birdsong, J., concur.